 

Exhibit 10.36



 

[image_001.jpg]  

3000 John Deere Road, Toano, VA 23168

Phone: (757) 259-4280 ● Fax (757) 259-7293

www.lumberliquidators.com

  

June 16, 2017

 

VIA EMAIL (________________)

 

Lee Reeves

_________________

_________________

 



  Re: Offer Letter (revised 6/16/2017)



 

 

Dear Lee:

 

This letter confirms our offer of employment to you with Lumber Liquidators
Holdings, Inc. or one of its subsidiaries (individually and collectively, as
applicable, “Lumber Liquidators” or the “Company”) and replaces all previous
offer letters sent to you. The details of our offer are as follows:

 

·Title: Chief Legal Officer and Corporate Secretary

 

·Location: Toano/Richmond, Virginia

 

·Reports to: Dennis Knowles, President and CEO

 

·Start Date: June 28, 2017 (unless changed upon mutual agreement between you and
Dennis Knowles).

 

·Annual Base Salary: $385,000. Lumber Liquidators currently processes payroll on
a weekly basis.  This is subject to change.  We strongly encourage employees to
receive their pay via direct deposit.

 

·Incentive Plan: You will be eligible to participate in the Annual Bonus Plan
for Executive Management (the “Bonus Plan”). Your 100% target payout under the
Bonus Plan will be equal to 50% of your annual base salary, with the opportunity
to earn a maximum of 200% of your target payout based on Lumber Liquidators’
performance against certain financial objectives. For 2017, any earned bonus
payout will be pro-rated for your date of hire in 2017. Notwithstanding the
foregoing, the awarding (or decision not to award) a payment under the Bonus
Plan and the amount thereof, is a decision left to the sole discretion of Lumber
Liquidators. Further, the Bonus Plan is subject to amendment, modification
and/or termination by Lumber Liquidators in its sole and absolute discretion. To
the extent there is any conflict between this Offer Letter and the language of
the Bonus Plan, the Bonus Plan shall control.

 



 1 

 

 

·Equity: Lumber Liquidators has recommended to the Compensation Committee of its
Board of Directors that you receive an award of equity with a total cumulative
value of $700,000.  The Company has recommended that 50% of such award be
options and 50% be restricted stock.  The valuation of the options will be made
using the Black-Scholes-Merton method as of the date of award and the valuation
of the restricted stock will be made using the fair market value of the shares
on the grant date.   If approved by the Compensation Committee, any award will
be granted under, subject to and governed by the Lumber Liquidators Holdings,
Inc. Amended and Restated 2011 Equity Compensation Plan, and shall be evidenced
by a grant agreement.  The agreement will specify, among other things, the
vesting schedule, consequences of termination of employment and other applicable
terms and conditions.  The vesting schedule of the options will be as follows:
beginning on the first anniversary of the grant date, 33-1/3% of the grant will
vest on anniversary of the grant date for a period of three (3) years. While it
is expected that the Compensation Committee will next award equity three (3)
business days after the Company publicly announces its financial results for
Q2-2017, the timing and amount of any such award to you is subject to your
actual start date of employment and to the absolute discretion of the
Compensation Committee and the Board of Directors.  You may be eligible for
annual equity awards in 2018 and 2019 based on an assessment of your job
performance and recommendation made by the CEO. This provision is made with the
clear understanding that an award for 2018 is unlikely barring extraordinary
performance and any 2019 award will be measured against significant performance
criteria as well. All awards require approval at the absolute discretion of the
Compensation Committee and the Board of Directors. As an employee, you will be
subject to the expectations and restrictions of Lumber Liquidators’ Insider
Trading Policy, a copy of which is provided at the time of hire and is available
upon request to Human Resources.

 

·Director and Officer Stock Ownership Guidelines: In December 2016, we
implemented stock ownership guidelines (the “Ownership Guidelines”) for our
non-employee directors and our executive officers (as designated by the Board)
in order to align the financial interests of such executives and non-employee
directors with those of the Company’s stockholders and to further promote the
Company’s commitment to sound corporate governance. The stock ownership
requirements are as follows:

  

Position Value of Shares Chief Executive Officer (CEO) 5 times base salary Chief
Financial Officer (CFO) 2 times base salary Executive Officers (other than the
CEO and CFO) 1 times base salary Non-Employee Directors 2.5 times annual board
retainer (exclusive of committee compensation)

 

The participants in the Ownership Guidelines are expected to meet the applicable
guideline no more than five (5) years after first becoming subject to them and
are expected to continuously own sufficient shares to meet the applicable
guideline once attained. Stock that may be considered in determining compliance
with the Ownership Guidelines includes:

 



 2 

 

 

Shares owned directly by the participant or indirectly by the participant
through (i) his or her immediate family members (as defined in the Ownership
Guidelines) residing in the same household or (ii) trusts for the benefit of the
participant or his or her immediate family members;

 

i. Vested shares of restricted stock held by the participant;

 

ii. Shares underlying vested stock options held by the participant that are “in
the money”; and

 

iii.Shares held pursuant to the Lumber Liquidators Holdings, Inc. Outside
Director Deferral Plan (the “Deferral Plan”) (i.e., deferred stock units).

 

The Compensation Committee shall be responsible for monitoring the application
of the Ownership Guidelines.

 

·Relocation Expense Reimbursement: This position is based in the corporate
offices in Toano and Richmond, VA. Financial support will be provided to cover
reasonable relocation expenses from your home in ___________ to the
Toano/Richmond, VA area. You will be provided with up to $200,000 (relocation
expenses that are not tax deductible will be grossed up at 35%) in relocation
expense reimbursement in accordance with the company’s relocation policy
provided you sign and return to us a Relocation Expense Agreement. In the event
you voluntarily resign your employment from Lumber Liquidators for any reason
prior to completing two (2) full years of employment, you shall be obligated to
repay this relocation payment and any related gross up (together, the
“relocation payment”) to Lumber Liquidators as follows: (i) before one (1) year,
full repayment of the relocation payment, or (ii) after one (1) year but before
two (2) years, 50% repayment of the relocation payment; that such repayment
shall be due within thirty (30) days of the termination of your employment; and
that you acknowledge that Lumber Liquidators has the right to reduce any final
compensation payment to you by the amount owed to Lumber Liquidators under this
section. All relocations are expected to be completed within six (6) months of
your employment start date.

 

·Severance Benefit: If your employment with Lumber Liquidators is terminated by
the Company without “Cause” (as defined in the applicable agreement) within
eighteen (18) months of your actual hire date and provided you have executed (i)
a severance benefit agreement propounded by and acceptable to the Company within
30 days of your actual hire date, and (ii) a General Release and Waiver as
provided in such agreement, the Company will pay you severance in the form of
salary continuation in the amount equivalent to your base salary in effect as of
your termination date for fifty-two (52) weeks, subject to standard payroll
deductions and withholdings.

 

·Performance Review and Merit Increase: Your performance will be reviewed
periodically with you by your supervisor, but no less than annually. Merit
increases are discretionary based on performance and business considerations.

 

·Benefits Eligibility: You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those plans.
During your orientation, you will be given more information regarding these
plans and a copy of our 2017/2018 benefits summary if you did not previously
receive one. Following your first day of employment, you will also be able to
access the full 2017/2018 Benefits Guide on our Company intranet.

 



 3 

 

 

·Paid Time Off (PTO): Per the terms and conditions of the Lumber Liquidators
Paid Time Off (“PTO”) Policy, you will be eligible to accrue up to a maximum of
200 hours of PTO annually and thereafter until your service milestones result in
a higher annual accrual amount. Your 2017 accrual will be pro-rated based on
your actual date of hire.

 

·Holidays: Lumber Liquidators observes six scheduled holidays each year. Those
holidays currently are New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day. The holiday schedule is established in
advance of each year and is subject to change.

 

This offer of employment is contingent on (1) satisfactory results of a drug
screening test, (2) executive background verification, (3) your executing the
Confidentiality, Non-Solicitation and Non-Competition Agreement, and (4) your
ability to show that you are eligible to work in the United States. 

 

On your first day of employment, you will be required to provide your social
security card for payroll purposes, and proof of identity and employment
eligibility in order to complete an Employment Eligibility Verification (I-9)
form. A list of acceptable documents is enclosed. Please note that, if you do
not have one document from List A, you must bring one document from List B and
one document from List C.

 

Please ensure that you bring the proper documentation with you on your first day
of employment. Your subsequent failure to provide the necessary documentation as
required by federal law may result in the termination of your employment. Please
note that your name for payroll purposes must match exactly with your social
security records. To expedite the orientation process, please complete the
attached forms and bring these with you your first day.

 

Please acknowledge your acceptance of this offer by signing and returning a copy
of this letter and the Incorporated Documents, all in their entirety, no later
than June 19, 2017 to me via email to _______________. By signing this offer,
you are, among other things, representing to Lumber Liquidators that there are
no legal or equitable agreements or restrictions that would prevent, limit,
impair or otherwise compromise your ability to comply with the terms of this
offer and perform on behalf of Lumber Liquidators.

 

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time. You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

 



 4 

 

  

If you have questions regarding any of the above, please feel free to contact me
by telephone at ____________ (office) or _____________ (mobile), or by email.

 

We look forward to you joining the Lumber Liquidators team and working with you
to further our success.

 

Sincerely,

 

/s/ Jay L. Keith

 

Jay L. Keith

Vice President, Human Resources

 

ACKNOWLEDGEMENT and AGREEMENT: As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents. I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, any monies owed for reimbursement of
expenses or other sums under this offer letter will be deducted from my final
paychecks.

 

 

 

Signature:   /s/ Lee Reeves   Date: 6/17/17   Lee Reeves      

 

cc:   Dennis Knowles, President and CEO



  

Attachments: Confidentiality, Non-Solicitation and Non-Competition Agreement,
Annual Bonus Plan for Executive Management, Severance Benefit Agreement,
Executive Officer Relocation Policy



 



 5 

 